 Case: 2:21-cv-01942-ALM-EPD Doc #: 12 Filed: 08/25/21 Page: 1 of 5 PAGEID #: 87




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


SAMUEL HOFFMEYER,

               Plaintiff,
                                                  Civil No. 2:21–cv–1942
                                                  Chief Judge Algenon L. Marbley
                                                  Magistrate Judge Elizabeth P. Deavers
       v.

MS. PERRY, et al.,

       Defendants.

                            REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s failure to comply with this Court’s Order

dated July 20, 2021, directing him to provide his current address. (ECF No. 9.) For the

following reasons, it is RECOMMENDED that this action be DISMISSED WITHOUT

PREJUDICE pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for failure to

prosecute.

                                                 I.

       On April 8, 2021, Plaintiff, a state inmate, filed an application to proceed in forma

pauperis in the Western District at Cincinnati. (ECF No. 1.) Following its transfer to this Court

and the Court’s consideration of whether Plaintiff’s application was subject to the three-strikes

provision of 28 U.S.C. § 1915(g), on May 24, 2021, the Magistrate Judge issued an Order and

Report and Recommendation recommending that Plaintiff be allowed to proceed on his Eighth

Amendment deliberate indifference/failure to protect claim against Defendants Perry, Scott,
    Case: 2:21-cv-01942-ALM-EPD Doc #: 12 Filed: 08/25/21 Page: 2 of 5 PAGEID #: 88




Wellinghoff, and Lions but that all other claims be dismissed. (ECF No. 7.)1 On July 14, 2021,

the Report and Recommendation, which the Clerk had mailed to Plaintiff at his last known

address, was returned as undeliverable. (ECF No. 8.) By Order dated July 20, 2021 (ECF No.

9), Plaintiff was directed to provide the Court with his current address. That Order advised

Plaintiff that his failure to provide a current address would result in a recommendation of

dismissal without prejudice for failure to prosecute. (Id.) That Order also was mailed to

Plaintiff’s last known address and subsequently returned as undeliverable. (ECF No. 11.) To

date, Plaintiff has not provided the Court with his current address.

                                                 II.

         A litigant has an affirmative duty to notify the court of any change in his address. See

Barber v. Runyon, No. 93-6318, 1994 WL 163765, at *1 (6th Cir. May 2, 1994) (explaining that

a pro se plaintiff had a duty to supply the court with notice of any changes in her address); see

also Hardin v. Chandler, 36 F. App’x 769, 770 (6th Cir. 2002) (citing Jourdan v. Jabe, 951 F.2d

108, 109 (6th Cir. 1991) (explaining that although pro se litigants are afforded latitude when

dealing with complex legal issues “there is no cause for extending this margin to straightforward

procedural requirements that a layperson can comprehend.”); Walker v. Cognis Oleo Chem.,

LLC, No. 1:07cv289, 2010 WL 717275, at *1 (S.D. Ohio Feb. 26, 2010) (“By failing to keep the

Court apprised of his current address, Petitioner demonstrates a lack of prosecution of this

action.”) A litigant’s failure to supply the Court with an updated address subjects the action to

dismissal under Rule 41(b). Fed. R. Civ. P. 41(b) (providing for dismissal where “the plaintiff

fails to prosecute . . . .”); see also Kosher v. Butler Cnty. Jail, No. 1:12-cv-51, 2012 WL



1
 The Report and Recommendation was adopted by Opinion and Order dated July 26, 2021.
(ECF No. 10.)
                                                  2
 Case: 2:21-cv-01942-ALM-EPD Doc #: 12 Filed: 08/25/21 Page: 3 of 5 PAGEID #: 89




4808546, *2 (S.D. Ohio Sept. 9, 2012) report and recommendation adopted, 2012 WL 4808473

(S.D. Ohio Oct. 10, 2012) (citing Buck v. U.S. Dep’t of Agriculture, Farmers Home Admin., 960

F.2d 603, 608–09 (6th Cir. 1992)) (“without such basic information as a Plaintiff’s current

address, courts have no recourse but to dismiss a complaint for failure to prosecute.”)

        “When contemplating dismissal of an action under Rule 41(b), a court must consider: (1)

whether the party’s failure to cooperate is due to willfulness, bad faith, or fault; (2) whether the

adversary was prejudiced by the dilatory conduct of the party; (3) whether the dismissed party

was warned that failure to cooperate could lead to dismissal; and (4) whether less drastic

sanctions were imposed or considered before dismissal was ordered.” Stough v. Mayville Comty

Schs., 138 F.3d 612, 615 (6th Cir. 1998)); see also Sullivan v. Waffle House, No. 1:06-cv-63,

2006 WL 3007360 (E.D. Tenn. Oct. 19, 2006) (applying four-part inquiry to a plaintiff’s failure

to update his address); Fountain v. Warden, Franklin Med. Ctr., No. 2:13-CV-271, 2013 WL

2468361 (S.D. Ohio June 7, 2013), report and recommendation adopted, No. 2:13-CV-271,

2013 WL 3467057 (S.D. Ohio July 9, 2013).

        After considering these four factors, dismissal for failure to prosecute is appropriate.

Plaintiff’s failure to update his address constitutes willfulness, bad faith, or fault, because it

demonstrates reckless disregard for how his actions, or inactions, impact his case— he has

deprived the Court of a means to contact him about his case or notify him that motions or other

proceedings require his response. See Wu v. T.W. Tang, Inc., 420 F. 3d 641, 643 (6th Cir. 2005)

(“For a plaintiff’s actions to be motivated by bad faith, willfulness or fault, his conduct must

display either an intent to thwart judicial proceedings or a reckless disregard for the effect of his

conduct on those proceedings”); see also Fountain, 2013 WL 2468361, at * 2 (citing Sullivan,

2006 WL 3007360, at *2 (finding that a plaintiff’s failure to update his address exhibited



                                                   3
 Case: 2:21-cv-01942-ALM-EPD Doc #: 12 Filed: 08/25/21 Page: 4 of 5 PAGEID #: 90




reckless disregard for the effect of his conduct on the proceedings)). Further, the previous Order

explicitly stated that Plaintiff’s failure to update his address would result in a recommendation

that this action be dismissed without prejudice. (ECF No. 9 at 2 “Failure to do so will result in

the recommendation that this case be dismissed for failure to prosecute.”) While that Order

inevitably was returned as undeliverable (see ECF No. 11), the Court nevertheless attempted to

warn Plaintiff that his conduct would result in a dismissal. See Sullivan, 2006 WL 3007360, at *

2 (dismissing action even though the Court’s warnings did not reach the plaintiff due to his

failure to update his address); Fountain, 2013 WL 2468361, at *2 (same). Moreover, there is no

sanction less drastic than dismissal that would be appropriate under the circumstances— any

other sanction will not reach Plaintiff because he has deprived the Court of a means to contact

him. See Sullivan, 2006 WL 3007360, at * 2 (“[E]ven if the Court were to implement sanctions

less drastic than dismissal, the case would remain stalled due to the Court’s inability to

communicate with Plaintiff.”); Fountain, 2013 WL 2468361, at *2 (same). Accordingly,

dismissal is an appropriate sanction.

                                                III.

       For these reasons, it is RECOMMENDED that this action be DISMISSED WITHOUT

PREJUDICE under Rule 41(b) for failure to prosecute.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation (“R&R”), that party may, within

fourteen days of the date of this R&R, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A District Judge of this Court shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations



                                                 4
 Case: 2:21-cv-01942-ALM-EPD Doc #: 12 Filed: 08/25/21 Page: 5 of 5 PAGEID #: 91




to which objection is made. Upon proper objections, a District Judge of this Court may accept,

reject, or modify, in whole or in part, the findings or recommendations made herein, may receive

further evidence or may recommit this matter to the Magistrate Judge with instructions. 28

U.S.C. 636(B)(1).

       The parties are specifically advised that failure to object to this R&R will result in a

waiver of the right to have the District Judge review the R&R de novo, and also operates as a

waiver of the right to appeal the decision of the District Court adopting the R&R. See Thomas v.

Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



Date: August 25, 2021                      /s/ Elizabeth A. Preston Deavers
                                           ELIZABETH A. PRESTON DEAVERS
                                           UNITED STATES MAGISTRATE JUDGE




                                                 5
